Yilmaz v Yilmaz (2014 NY Slip Op 05426)
Yilmaz v Yilmaz
2014 NY Slip Op 05426
Decided on July 23, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 23, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
CHERYL E. CHAMBERS
PLUMMER E. LOTT
COLLEEN D. DUFFY, JJ.


2013-07393
 (Index No. 12657/11)

[*1]Tina Yilmaz, respondent, 
vIlhan Yilmaz, appellant.
Abbe C. Shapiro, Mount Sinai, N.Y., for appellant.
Donna England, Centereach, N.Y., attorney for the children.
DECISION & ORDER
In an action for a divorce and ancillary relief, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Buetow, Ct. Atty. Ref.), dated June 10, 2013, which, after a hearing, awarded sole custody of the parties' children to the plaintiff.
ORDERED that on the Court's own motion, the notice of appeal is deemed to be an application for leave to appeal, and leave to appeal is granted (see CPLR 5701[c]); and it is further,
ORDERED that the appeal from so much of the order as awarded custody of the parties' oldest son to the plaintiff is dismissed as academic; and it is further,
ORDERED that the order is affirmed insofar as reviewed, without costs or disbursements.
The defendant's arguments concerning the parties' oldest son are academic, as he has reached the age of majority (see Matter of Fortunato v Murray, 91 AD3d 947, 948; Almeda v Hopper, 2 AD3d 471). The Supreme Court's determination, made after an evidentiary hearing, to award sole custody of the parties' other children to the plaintiff is supported by a sound and substantial basis in the record (see Haggerty v Haggerty, 78 AD3d 998, 999; Almeda v Hopper, 2 AD3d 471).
SKELOS, J.P., CHAMBERS, LOTT and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court